Citation Nr: 1109904	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  08-18 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial compensable rating for plantar warts.

2.  Entitlement to an initial compensable rating for genital warts.

3.  Entitlement to an initial compensable rating for seasonal allergies with recurrent sinusitis.

4.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council



ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1985 to October 1989, from April 2003 to September 2003, from October 2003 to July 2004, and from October 2004 to March 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Manchester, New Hampshire Regional Office (RO) of the Department of Veterans Affairs (VA).

Because the Veteran has disagreed with the initial ratings assigned following the grants of service connection for the aforementioned disorders, the Board characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO has granted a higher rating during the pendency of the appeal for the Veteran's PTSD, inasmuch as higher ratings for this disability are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  Throughout the period of appeal, plantar warts have affected an area less than 6 square inches.

2.  Throughout the period of appeal, genital warts have affected an area less than 6 square inches.

3.  Throughout the period of appeal, seasonal allergies have been manifested by less than 50 percent nasal passage obstruction without polyps.

4.  Throughout the period of appeal, PTSD with depression has been manifested by depressed mood, anxiety, suspiciousness, and sleep impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for plantar warts are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7820 (2010).

2.  The criteria for an initial compensable rating for genital warts are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7819 (2010).

3.  The criteria for an initial compensable rating for seasonal allergies with recurrent sinusitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6522 (2010).

4.  The criteria for an initial rating in excess of 30 percent for PTSD with depression are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claims are deemed to have arisen from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center and private treatment records have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and non prejudicial to the Veteran. Accordingly, the Board will address the merits of the claims.

General Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  


Plantar and Genital Warts

The Veteran's plantar warts and genital warts have been evaluated under Diagnostic Code 7819 (malignant skin neoplasms) and Diagnostic Code 7820 (Benign skin neoplasms).  DC 7819 and 7820 specify that the applicable disability should be rated as disfigurement of the head, face, or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or impairment of function.

The Board notes that during the pendency of the appeal, the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective October 2008.  However, the October 2008 revisions are only applicable to applications for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  As the Veteran filed his original claim in March 2007, only the pre-October 2008 version of the schedular criteria is applicable.  The Veteran here did not specifically request consideration under the new provisions.

Scars, other than of the head, face, or neck, are to be rated under DCs 7801 to 7805. Under DC 7801, which governs scars, other than the head, face, or neck, that are deep or cause limited motion, a 10 percent evaluation is assignable when the area or areas exceed six square inches (39 square centimeters).  A 20 percent evaluation is assignable when the area or areas exceed 12 square inches (77 square centimeters). 38 C.F.R. § 4.118, DC 7801.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 of this part.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801, Note (1), (2).

Under DC 7802, which governs scars other than the head, face, or neck, that are superficial and do not cause limited motion, a 10 percent evaluation is assignable for area or areas of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, DC 7802.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 of this part.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7802, Note (1), (2).

Under DC 7803, a 10 percent evaluation is assignable for scars that are superficial and unstable.  38 C.F.R. § 4.118, DC 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7803, Note (1), (2).

Under DC 7804, a 10 percent evaluation is assignable for scars that are superficial and painful on examination.  38 C.F.R. § 4.118, DC 7804.  A superficial scar is one not associated with underlying soft tissue damage.  A 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  (See 38 C.F.R. § 4.68 of this part on the amputation rule.)  38 C.F.R. § 4.118, DC 7804, Note (1), (2).

Under DC 7805, other types of scars will be rated based on limitation of function of affected part.  38 C.F.R. § 4.118, DC 7805.

The rating schedule authorizes the assignment of a zero percent (noncompensable) rating in every instance in which the rating schedule does not provide such a rating and the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2010).

In this case, private treatment records show that the Veteran was treated for skin lesions on the plantar aspect of the right and left foot in March 2007.  On examination, the Veteran presented in no distress.  The examiner observed benign viral papillomas measuring approximately 8 millimeters each on the plantar surface of the right and left foot.  There was no evidence of any satellite lesions on the feet, legs, or hands.  The examiner performed a partial skin debridement to reduce their size.

On VA examination in April 2007, it was noted that the Veteran said that his plantar warts did not bother him.  The Veteran said that they flared if he exercised.  The examiner noted that the plantar warts had essentially disappeared.  The Veteran further reported that he had developed genital warts on his penis while he was in the service.  However, he denied any itching or burning at the present time.  The examiner noted warts at the end of the Veteran's penis.  There were no signs of inflammation, itching, or burning.  Remnants of plantar warts were observed on the Veteran's feet.  There was a slight depression in the right heel where the plantar wart was located which was healing satisfactorily without inflammation.  The area of the plantar wart on the left foot was also almost completely healed without local inflammation.  No tenderness was noted.  The examiner provided diagnoses of plantar warts, recently treated and asymptomatic, and genital warts, controlled at that time.  The examiner further opined that there were no effects on the Veteran's activities of daily living or employment.

In June 2007, a private examiner observed 1.6 centimeter lesions on the plantar aspect of the right and left foot.  There was no evidence of any new lesions.  The examiner performed another debridement.  A follow-up record from July 2007 reflects that there was no clinical dimensional change in the lesions.

In July 2007, the Veteran remarked that his plantar warts had returned.  He said that if he put any pressure whatsoever on his feet they hurt.  He said that his current plantar warts each probably measured around 16 millimeters.  He further remarked that the VA examiner never examined his penis, and he had significant discomfort.

A treatment record from August 2007 reflects that the Veteran had a single genital wart which measured 7 millimeters.

Another treatment record from August 2007 reflects that the Veteran had two plantar warts, each of which measured approximately 2 centimeters across.  The examiner recommended surgical excision of the lesions.  There was no evidence of any drainage or infection.  The surgery was scheduled for the following Thursday, and the Veteran was scheduled for three non-weightbearing days following the surgery.  It was noted that the Veteran was able to return to work the following Monday.  An August 2007 follow-up record reflects that the surgical excision went well, and there was no pain associated with the lesion bases.

Upon review of the evidence, the Board finds that a compensable rating is not warranted at any time throughout the period of appeal for either the Veteran's plantar warts or his genital warts.  A compensable evaluation under DC 7801 or 7802 is not warranted as the Veteran's warts have never exceeded 6 sq. inches in size.  The largest that the Veteran's warts have been during the time of appeal is 2 square centimeters for 2 plantar warts (as reflected in an August 2007 treatment record) and 7 millimeters for one genital wart (as reflected in an August 2007 treatment record).

A compensable evaluation is also not warranted under DC 7803 or DC 7804 as the warts are neither superficial, unstable, nor painful.  The Board recognizes that the Veteran has complained of pain on his feet and his penis.  The Veteran is certainly competent to remark on the pain that he experiences.  However, a VA examiner opined in April 2007 that there was no tenderness on the Veteran's feet and that the plantar and genital warts had no effect on the Veteran's activities of daily living.  Additionally, a private examiner remarked in August 2007 that there was no pain associated with the lesion bases on the Veteran's feet.  The Board finds that the statements of the August 2007 private examiner and the April 2007 VA examiner outweigh the statements of the Veteran, as their statements were made by two separate objective medical examiners in the course of diagnosing and giving health care to a patient.  As such, their objective observations are accorded more weight by the Board than the subjective statements offered by the Veteran.  The Board further recognizes that personal interest may affect the credibility of the evidence.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Finally, with respect to DC 7805, the Board notes that the VA examiner observed in April 2007 that the Veteran's warts did not result in any affect on his activities of daily living.

The Board notes that other remaining diagnostic codes for skin disabilities that provide a compensable rating are not more appropriate because the facts of the case do not support their application.  See 38 C.F.R. § 4.118, Diagnostic Codes 7806 (dermatitis), 7807 (American leishmaniasis), 7808 (Old World leishmaniasis), 7809 (discoid lupus erythematosus or subacute cutaneous lupus erythematosus), 7811 (tuberculosis luposa), 7813 (dermatophytosis), 7815 (bullous disorders), 7816 (psoriasis), 7817 (exfoliative dermatitis), 7820 (infections of the skin not listed elsewhere, including bacterial, fungal, viral, treponemal and parasitic diseases), 7821 (cutaneous manifestations of collagen-vascular diseases not listed elsewhere), 7822 (papulosquamous disorders not listed elsewhere), 7823 (vitiligo), 7824 (diseases of keratinization), 7825 (urticaria), 7826 (primary cutaneous vasculitis), 7827 (multiforme erythema; toxic epidermal necrolysis), 7828 (acne), 7829 (chloracne), 7830 (scarring alopecia), 7831 (alopecia areata), 7832 (hyperhidrosis), and 7833 (malignant melanoma).

Accordingly, the Board finds that an initial compensable evaluation for service-connected plantar warts and genital warts must be denied.  See 38 C.F.R. § 4.118, Diagnostic Codes 7819, 7820.

Seasonal Allergies

The Veteran's seasonal allergies are rated as noncompensable under the criteria of 38 C.F.R. § 4.97, Diagnostic Code 6522 (2010).

Diagnostic Code 6522 provides ratings for allergic or vasomotor rhinitis.  Allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side, is rated 10 percent disabling.  Allergic or vasomotor rhinitis with polyps is rated 30 percent disabling.  38 C.F.R. § 4.97.

The rating schedule authorizes the assignment of a zero percent (noncompensable) rating in every instance in which the rating schedule does not provide such a rating and the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2010).

On VA examination in April 2007, the Veteran reported experiencing a postnasal drip without significant cough.  He also reported an increase in postnasal drip with recurrent sinus infections with facial pain during the spring and summer.  He said that there was no specific pattern for the appearance of sinusitis; it would come and go.  The examiner observed no drainage in the nose and throat at that time.  It was noted that the nasal passages appeared clear.  There were no cervical nodes.  The examiner gave a diagnosis of seasonal allergies and recurrent sinusitis, presently asymptomatic, with no specific effects on activities of daily living or employment at that time.

In July 2007, the Veteran remarked that the VA examiner didn't look in his nose.  He said that while he was in the military, he had to take weeks of convalescent leave to deal with his allergies.

Upon review of the evidence, the Board finds that a compensable rating is not warranted at any time throughout the period of appeal for Veteran's seasonal allergies.  A compensable evaluation under DC 6522 is not warranted as there has not been greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  In fact, according to the April 2007 VA examiner, the Veteran's nasal passages appeared clear.  Additionally, the Veteran has never claimed that he experiences greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.

The Board has also considered the possible application of DC 6510, for sinusitis.  Under DC 6510, a 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 20 percent rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries. 

A compensable evaluation is not warranted under DC 6510 as none of the evidence of record shows that the Veteran has had to undergo antibiotic treatment for his sinuses.  In fact, according to the private and VA treatment records, the Veteran has not had to have any medical treatment for his sinusitis whatsoever since leaving active duty.  Consequently, the medical evidence of record contains no evidence of any incapacitating or non-incapacitating episodes.  Although the Veteran has stated that he experiences postnasal drip and some facial pain, he has not stated that he experiences purulent discharge or crusting, as required for a compensable rating under DC 6510.  The Board further recognizes that personal interest may affect the credibility of the evidence.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Finally, the Board has considered the Veteran's statement that while he was in the military, he had to take weeks of convalescent leave to deal with his allergies.  However, this assertion is not pertinent to the current claim for a higher rating, as it simply refers to treatment he received before service connection was in effect.  No evidence has been submitted to show that his seasonal allergies with recurring sinusitis have a significant effect on his current employment.

Accordingly, the Board finds that an initial compensable evaluation for service-connected seasonal allergies with recurrent sinusitis must be denied.  See 38 C.F.R. § 4.97, Diagnostic Codes 6510, 6522.

PTSD

The RO assigned the Veteran's initial 30 percent rating for PTSD under Diagnostic Code 9411.  However, psychiatric disabilities other than eating disorders are actually rated pursuant to the criteria of a General Rating Formula.  See 38 C.F.R. § 4.130 (2010).

Under the formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2010).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2010).

On VA examination in April 2007, the Veteran said that he experienced depression, anxiety, and occasional thoughts of suicide.  He received outpatient treatment about once a month.  He took Remeron and Ativan.  He also saw a counselor and a social worker.  He was currently going through a divorce.  It was noted that the Veteran was employed full time.  The examiner observed that the Veteran was tense and spoke slowly, hesitantly, and monotonously.  His mood was anxious and depressed, and his affect was appropriate to his mood.  The Veteran denied experiencing hallucinations or illusions.  His thought process was logical and goal directed.  There were no preoccupations, obsessions, or delusions.  His functioning was deemed average.  Attention, concentration, and memory appeared to be intact.  The ability for abstract and insightful thinking was normal.  Judgment was also deemed normal.  The Veteran reported getting about seven hours of sleep each night.  The examiner opined that the Veteran's major depressive disorder was mild to moderate without psychotic features.  The GAF score assigned was 65.  The examiner concluded that the psychiatric symptoms were of a mild nature and mildly interfered with his employment and social functioning.

Private outpatient records from January 2007 to June 2007 reflect ongoing counseling for PTSD.

In July 2007, the Veteran remarked that he could not sleep through the night, could not focus at work, and anxiety attacks.  He said that he did not remember half of the meetings or events that he was supposed to attend.  He said that he took Cymbalta, Trazadone, and Ativan.

In March 2008, the Veteran was given a performance warning from his employer.  He was given 30 days to demonstrate that he could be successful at his job.  Specifically, it was noted that the Veteran needed to improve working with data, organizational skills, and develop a sense of urgency in completing assignments.  His supervisor offered him additional training, coaching, and feedback to help him with his performance.  His supervisor also said that he was confident that the Veteran could be successful.

A VA examiner remarked in May 2008 that the Veteran struggled with significant depressive symptoms, intermittent anxiety, and difficulty with concentration and memory issues.  The examiner noted the Veteran's performance warning at work from the previous March.  He remarked that the Veteran's illness appeared to be significant and ongoing, and the Veteran had daily symptoms.

A private examiner wrote in May 2008 that the examiner experienced depression with anhedonia, sadness, poor future orientation, anxiety episodes, sleeplessness, fatigue, social withdrawal, short-term memory problems, and hypervigilance.  It was noted that these symptoms interfered with his parenting, social interactions, and job performance.

Considering the evidence, the Board finds that the preponderance of the evidence reflects that, since the effective date of the grant of service connection, the Veteran's psychiatric symptoms have more nearly approximated the criteria for the initial 30 percent rating assigned.

As indicated above, the Veteran's PTSD has been manifested, primarily, by complaints of depressed mood, anxiety, suspiciousness, panic attacks, sleep impairment, irritability, mild memory loss, and some social isolation.  Additionally, the evidence shows that there has been an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, as seen by the performance warning given to the Veteran in March 2008.  However, the performance warning does not appear to indicate a marked interference with the Veteran's employment, as it appears that the Veteran was able to complete his 30-day warning period and remain employed.  No evidence has been submitted to indicate that the Veteran has missed work due to his psychiatric symptoms.

At no point has the Veteran's PTSD met the majority of the criteria for at least the next higher, 50 percent, rating.  As noted above, under the General Rating Formula, the 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  The Board notes that the Veteran has shown a few of the symptoms listed corresponding to higher ratings, such as suicidal ideation and flattened affect.  However, the objective medical evidence does not show such symptoms as circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; impaired judgment; or difficulty in establishing and maintaining effective work relationships that are characteristic of the 50 percent rating.

It is also noted that, in evaluating the Veteran's PTSD, the Board has considered the GAF score assigned, and the definition of that score.  However, when considered in light of the actual symptoms demonstrated, the assigned GAF score does not provide a basis, alone, for assignment of any higher rating for the Veteran's service-connected PTSD.

Here, during the Veteran's April 2007 VA examination, the examiner assigned a GAF score of 65.  This score is indicative of indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.  In short, the GAF score of 65 is indicative of even milder symptoms than those contemplated by the current 30 percent rating assigned.

Accordingly, the Board finds that an initial evaluation in excess of 30 percent for service-connected PTSD must be denied.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

All Claims

The Board has also considered whether the disabilities at issue present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's plantar warts, genital warts, seasonal allergies with recurrent sinusitis, or PTSD.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

For all the foregoing reasons, the Board finds that there is no basis for staged ratings of the Veteran's disabilities, pursuant to Fenderson, and that the claims for higher rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher rating, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

A compensable rating for plantar warts is denied.

A compensable rating for genital warts is denied.

A compensable rating for seasonal allergies with recurrent sinusitis is denied.

An initial rating in excess of 30 percent for PTSD with major depressive disorder is denied.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


